DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on January 13, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (figure 3) in the reply filed on December 13, 2019 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 1, 4, 5, 10-14, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “wherein the spray boom comprises either a high-pressure spray boom or a low-pressure spray boom” in lines 21-22.   The claim then defines the length of the high-pressure spray boom in relation to the low-pressure spray boom.  It is uncertain whether the claim requires “either” or both of the high pressure spray boom and low pressure spray boom.
Claim 1 recites the limitation "the trigger member disposed on the high-pressure spray boom" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the trigger member disposed on the low-pressure spray boom" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5 and 10-14 have been considered but are moot based on the new grounds of rejections. 
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the claims have been amended to obviate the indefiniteness rejections of the prior Office action.  Applicant has introduced new indefiniteness as outlined above.  The following is a suggested change to the claims.

1.  A pressure washer [[,]] comprising: 
a housing, comprising a pump conveying a water flow and a motor driving the pump, 
wherein the housing is formed in a hand-held gun shape, and 
wherein the motor and the pump are arranged within the gun shape of the housing; 
comprising a high-pressure spray boom and a low-pressure spray boom, the high-pressure spray boom and the low-pressure spray boom alternatively detachably mounted onto the housing so that either the high-pressure spray boom or the low-pressure spray boom is detachably mounted onto the housing, 
wherein the water flow sprays out from the spray boom, 
wherein a control part, disposed in the housing, recognizes the high-pressure spray boom or the low-pressure spray boom, and controls, according to results of recognizing the high-pressure spray boom or the low-pressure spray boom, the pump to convey the water flow, 
wherein the control part comprises a recognition module and a rotation rate control module, 
wherein the recognition module when recognizing the high-pressure spray boom or the low-pressure spray boom obtains information about the high-pressure spray boom or the low-pressure spray boom and sends a signal to the rotation rate control module based on the information, and 
wherein the rotation rate control module controls a rotation rate of the motor according to the information; 
a first high-pressure trigger member disposed on the high-pressure spray boom, 
a first low-pressure trigger member disposed on the low-pressure spray boom, 
wherein the recognition module recognizes the high-pressure spray boom trigger member or the low-pressure spray boom trigger member; 
wherein information about the spray boom comprises a length of the high-pressure spray boom or a length of the low-pressure spray boom, 

the length of the high-pressure spray boom is greater than the length of the low-pressure spray boom, 
wherein the recognition module is capable of recognizing the first high-pressure trigger member and sending a corresponding first signal to the rotation rate control module, which adjusts the rotation rate of the motor according to the first signal, such that the pump outputs a first output water pressure; and 
wherein the recognition module is further capable of recognizing the first low-pressure trigger member and sending a corresponding second signal to the rotation rate control module, which adjusts the rotation rate of the motor according to the second signal, such that the pump outputs a second output water pressure, and 
wherein the first output water pressure is greater than the second output water pressure; and 
a relief valve including an adjusting element for adjusting relief pressure of the relief valve based on the information from the recognition module.

Applicant may consider representing original claims 8 and 9 (as new claims 28 and 29) if claim 1 is a generic claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK